In an action for divorce, interlocutory judgment, insofar as appealed from, reversed on the facts and new trial granted, with costs to appellant to abide the event. In the interests of justice a new trial should be had. Upon the new trial the alleged newly discovered evidence may be submitted. For the purpose of the new trial all findings of fact are reversed and conclusions of law disapproved. Appeal from an order denying defendant’s motion for a new trial and from an order denying her motion for reargument, dismissed, without costs. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.